NOTICE OF ALLOWABILITY
Claims Allowed
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: In a decision by the Patent Trial and Appeal Board (PTAB) mailed May 4, 2021, the final rejection of claims 1-21 under 35 U.S.C. 251 was reversed.  A Request for Rehearing was mailed on September 21, 2021.  In a decision by the PTAB mailed February 22, 2021, the request for rehearing was denied.  Accordingly, claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571) 272-4766. The examiner can normally be reached Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEVERLY M FLANAGAN/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /GKD/ and /GAS/